Citation Nr: 0948761	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty (AD) in the Army of the 
United States from October 1968 to September 1970, and in the 
Regular Army from May 1971 to May 1974.  He then served in 
the Navy Reserve from December 1983 to 1988, with various 
periods of active duty for training (ADT) and inactive duty 
training (IADT).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the Oakland, California, RO.

On his VA Form 9, the Veteran requested a hearing before the 
Board at a local RO.  The hearing was scheduled for July 23, 
2009, at the Oakland RO.  However, the Veteran did not report 
for the hearing, and no request for postponement was received 
and granted prior to the hearing date.  Under 38 C.F.R. 
§ 20.704(d), when a veteran fails to appear for a scheduled 
hearing and no request for postponement is received, the 
claim is processed as though the request for hearing had been 
withdrawn.  Therefore, this case will be processed as though 
the request for a hearing was withdrawn, and the Board can 
now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's lumbar 
spine disorder is related to active duty, active duty for 
training, or inactive duty training, nor was arthritis 
manifested during service or within one year after his 
separation from active duty.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's hepatitis 
C is related to to active duty, active duty for training, or 
inactive duty training, nor was hepatitis C manifested during 
service or within one year after his separation from active 
duty. 


CONCLUSIONS OF LAW

1.  The Veteran's degenerative disc disease of the lumbar 
spine was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2009).

2.   The Veteran's hepatitis C was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 
1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In November 2004, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the content of the November 2004 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice prior to 
initial adjudication of the claim (because the initial rating 
decision occurred prior the Court's ruling in Dingess), it is 
clear that he was provided with the opportunity to 
participate in the processing of his claim so as to render 
any defect in notice non-prejudicial.  For example, the July 
2005 rating decision and November 2006 SOC explained the 
basis for the RO's action, and the SOC provided him with an 
additional 60-day period to submit more evidence.  In 
addition, the Veteran has demonstrated through submission of 
statements and additional evidence that he was aware of the 
type of evidence required to substantiate his claim.  
Moreover, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Finally, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice.  
See Shinseki v. Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Loma Linda VA Medical Center (VAMC), and private treatment 
records.  The Veteran was afforded a VA examination with 
regard to his hepatitis C claim in May 2005.  In a November 
2009 Appellant's Brief, the Veteran's representative 
indicates that a VA examination is necessary with regard to 
the low back claim.  However, the Board finds that a VA 
examination is not necessary.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no indication that the Veteran injured 
his low back during a period of active duty or active duty 
for training.  In addition, there are a number of medical 
records describing low back injuries that occurred in the 
course of the Veteran's post-service civilian job.  Moreover, 
no other medical evidence of record suggests a causal 
relationship between the current degenerative disc disease 
and active service.  Accordingly, an examination is not 
required here, even under the low threshold of McLendon.  
   
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis and cirrhosis of the 
liver, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. 
§ 3.6(a), (c), (d).  ADT includes full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Presumptive 
periods for service connection do not apply to ADT or IADT.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing AD or ADT, or from an injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1110.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Degenerative Disc Disease of the Lumbar Spine

The Veteran claims his current degenerative lumbar spine 
disorder is related to his service in the Navy Reserve.  
Specifically, in a June 2001 letter, he states that he 
initially injured his back in September 1983, followed by 
reinjuries in July 1984, August 1987, and March 1988.  

The Veteran's STRs are negative for any manifestation of low 
back problems.  His October 1968 induction and November 1973 
examination reports make no mention of any back injuries or 
problems.  

According to the Record of Naval Reserve Service, under the 
Retirement Points Earned section, the Veteran began Reserve 
service in December 1983, and although the document only 
shows service until June 1987, other documents, such as a 
Certificate of Reenlistment and a March 1988 letter from Dr. 
R.E.A., indicate that the Veteran reenlisted in the Naval 
Reserve in May 1987 and was discharged therefrom sometime in 
1988.  His personnel records show that he served on ADT from 
June 11 to 22, 1984, at Pearl Harbor, and that he completed 
17 days of ADT in Guam during the period September 1986 to 
June 1987.  Otherwise, there is no documentation of the exact 
dates of his ADT or IADT periods.  

Following separation from active duty and prior to his 
enlistment in the Reserves, a September 1983 form documents 
receipt of notice of an injury that occurred that month while 
the Veteran was a civilian Federal employee.  Moreover, a 
September 1986 letter indicates that he received benefits 
under the Federal Employees' Compensation Act, or FECA (i.e., 
workers' compensation) for the September 1983 injury.  

In addition, a December 1986 Memorandum from the Head of the 
Compensation Branch of the Pearl Harbor Naval Shipyard 
discusses the Veteran's disabling work injury of September 
1983, stating that some periods of his authorized 
continuation of pay for that injury were charged to his 
sick/annual leave.  The payroll office of the Veteran's 
employing activity is listed as the Civilian Pay Branch of 
the U.S. Army Support Command in Hawaii.  

Thus, the claimed September 1983 back injury appears to have 
occurred in the course of the Veteran's civilian job 
following separation from active duty and prior to his 
enlistment in the Reserve in December 1983.  

Next, the Veteran described a July 1984 back injury in detail 
in a July 1984 letter, which states that he was operating a 
forklift to deliver 6 boxes stacked on a pallet, weighing 15 
to 20 pounds each, when one of the boxes fell off the pallet.  
He got off the forklift to pick the box up and put it back on 
the pallet, and felt a sharp pain in his low back.  He states 
that a Navy doctor put him on light duty.  There is also a 
form indicating receipt of notice of this July 1984 injury, 
identical to the form indicating receipt of notice of the 
September 1983 injury.  

Another form titled Report of Duty Limitation dated in July 
1984 lists a diagnosis of a recurrent low back strain, 
indicates that the disability is occupational, and states 
that the Veteran had lifting, carrying, pulling, pushing, and 
bending restrictions for 5 days.  Dr. R.E.A. examined the 
Veteran several days later and extended light duty work 
restrictions until the end of the month.  The form completed 
by Dr. R.E.A. was also signed by the Head of the Compensation 
Branch of the Pearl Harbor Naval Shipyard.  

A CT scan of the lumbar spine was taken in January 1984 that 
showed mild annular bulging at L4-L5, possibly indenting the 
thecal sac, with diffuse congenital spinal stenosis with 
small neural foramina bilaterally, and perhaps some 
distortion of the thecal sac at the L3 level.  

Finally, a January 1988 letter from the U.S. Department of 
Labor indicates that the Veteran received compensation and 
medical benefits under the FECA for the July 1984 work 
injury.  

A September 1987 report signed by Dr. R.E.A. indicates that 
the Veteran complained of recurrent low back pain.  He stated 
he reinjured his back in August 1987 when he stepped off a 
tractor and felt pain in his low back.  He further stated 
that, when he continued to work on the tractor, he was 
jostled by the tractor and noticed back pain while working.  
He also reported right-side buttock pain and an increase in 
low back pain with the Valsalva maneuver.  Straight leg 
raising tests in the lying position was positive on the right 
for low back pain to 60 degrees and negative on the left.  
The doctor assessed a probable annular tear or rebulging of a 
lumbar disc, either L4-L5 or L5-S1.  The doctor recommended 
rest and heat treatment, and prescribed pain medication.  
Additionally, Dr. R.E.A. recommended that the Veteran see a 
vocational counselor for vocational training in a job that 
does not require heavy lifting, twisting, or riding on a 
tractor where his lumbar spine would be stressed.  He could 
be retrained for some benchtop work that did not require any 
lifting.  In the meantime, the doctor placed the Veteran 
under light duty work restrictions.  The top of the report 
indicates that the Veteran continued to be employed by the 
U.S. Army Support Command.  Dr. R.E.A. treated the Veteran 
several times over the following months, and light duty work 
restrictions continued through at least January 1988.

Dr. R.E.A. wrote in a January 1988 letter that he felt that 
the Veteran would have permanent job restrictions in that he 
would be unable to drive a heavy tractor or do heavy lifting, 
pushing, or pulling.  These restrictions would be due to his 
diagnosis of degenerative disc disease of the lumbar spine.  
He reiterated his recommendation that the Veteran be 
retrained for a bench or desktop job not involving repetitive 
heavy lifting of greater than 30 pounds, or driving a tractor 
or large vehicle.    

In March 1988, Dr. R.E.A. wrote a letter to the Commander of 
the Naval Reserve stating that the Veteran could not 
participate in Reserve activities and should be granted a 
medical discharge.  Because of his chronic back pain, he was 
unable to work as a supply officer and was unable to do 
lifting activities.  

Finally, an April 1988 letter from the U.S. Department of 
Labor indicates that the Veteran received FECA compensation 
and medical benefits for the August 1987 work injury.  

In July 1988, the Veteran completed a U.S. Department of 
Labor form describing a March 1988 low back injury.  He said 
he was putting a box of Xeroxed papers, weighing 5 to 10 
pounds, into the seat of a truck when he felt sharp pain in 
his low back.  After he returned to the office, he began 
having back spasms.  He wrote that he was still on light duty 
work restrictions from the August 1987 injury when that 
occurred.  

The Veteran was treated by Dr. R.H. on the day of the March 
1988 injury.  The doctor assessed low back pain, noting that 
he was already on disability for lumbar disc disease.  The 
doctor prescribed pain medication and put the Veteran on 
total disability until he could be seen by his regular 
doctor.  

An April 1988 note from Dr. R.E.A. indicates the Veteran 
continued to be off work, and that he was awaiting 
authorization to received epidural steroid injections.  

Finally, a September 1988 letter from the U.S. Department of 
Labor indicates that the Veteran received medical benefits 
under the FECA for his March 1988 low back strain.  The 
letter explained that he was not entitled to compensation 
benefits since his agency had provided him with limited duty 
within the restrictions prescribed by his doctor, and the 
Veteran had chosen to stop performing the limited duty.  

A March 2001 Loma Linda VAMC treatment note indicates that 
the Veteran had resigned from civil service work in 1988 due 
to low back pain.  He had then attended a vocational 
rehabilitation program under civil service, but he did not 
like the new job to which they assigned him.  Instead, he did 
missionary work from 1988 to 1995, occasionally requiring 
pain medication from doctors with whom he worked.  

The next treatment record for low back pain is dated in 
November 2000.  The Veteran sought treatment at the Loma 
Linda VAMC for chronic low back pain with acute spasms.  He 
was referred to orthopedics and rehabilitation.  

In February 2001, he reported to urgent care with numbness in 
his right thigh.  He also reported ongoing low back pain.  
The doctor assessed osteoarthritis with low back pain, and 
noted that he was supposed to follow-up with orthopedics.

X-rays of the lumbar spine were taken the same month and 
revealed disc space narrowing, most marked at the second and 
fifth interspace levels.  The L5-S1 disc space was markedly 
narrowed and there was associated vacuum disc phenomenon.  
There was no evidence of a recent fracture.  The diagnosis 
was degenerative joint disease of the lumbar spine.  The 
doctor recommended pain medication and an EMG of the right 
leg.  An EMG was conducted, and an April 2001 note states 
that there was EMG evidence to suggest multiple lumbar 
radiculopathies, worse on the right, at S1 and L2-L3.  

In August 2001, the Veteran complained of low back pain that 
travelled to the posterior thigh.  He stated the pain was 
worse when he walked or stood for a long time.  He had 
started taking Celebrex the week prior but had not noticed 
any difference in pain.  He said the only thing that relieved 
his pain was rest.  A June MRI showed spondylosis from L1 to 
S1, mild narrowing of the thecal sac at L3-L4 and L4-L5 due 
to posterior osteophyte disc complex, and facet disease and 
hypertrophy of the ligamentum flavum.  There was no definite 
area that was indicative of the Veteran's pain.  Further, 
there was no indication for surgery.  

Another August 2001 treatment note from ambulatory care 
provided a summary of the Veteran's back problems.  It was 
noted that, due to his first back injury, he had been off 
work from July 1983 to July 1984, when he returned to light 
duty.  That month, while working as a tractor operator, he 
had experienced low back pain after lifting a 15 pound box.  
In August 1987, he reinjured his back and was off work for 
two months.  Vocational training was recommended but did not 
materialize.  Permanent job restrictions were assigned in 
January 1988-namely, no tractor driving or heavy lifting.  A 
medical discharge from the Naval Reserves had been 
recommended in April 1988, when he was totally disabled for 
one month while awaiting lumbar spinal epidural injections.  
A September 1988 letter had informed the Veteran he was 
ineligible for compensation benefits, and for this reason, he 
had resigned from the job they had assigned him.  In 
September 1988, he had begun missionary work, which he did 
until 1995.  He had then begun working as a welder until he 
underwent carpal tunnel surgery in March 1996, followed by 
trigger finger surgery in November 1996.  After that, he had 
worked various jobs including as a warehouseman, lumbar yard 
laborer, and went to truck driving school in 1999.  At that 
time, he was experiencing leg and neck pain.  He then began 
abusing speed and cocaine, and went to a rehabilitation home 
in July 2000, where he had been working in the office up 
until the present.  

A May 2003 MRI of the lumbar spine showed multilevel 
degenerative disc disease and facet osteoarthritis most 
prominent at L2-L3, L3-L4, and L4-L5, contributing to marked 
narrowing of the AP spinal canal diameter and neural 
foraminal narrowing.  

In June 2004, the Veteran was seen for follow-up after 
starting gabapentin.  He reported improvement, and that he 
felt looser with walking and less numbness in his legs.  It 
was also noted that he had a TENS unit.  Tenderness was noted 
over the right lower lumbar area.  Straight leg raising tests 
revealed pain on the right in the mid-back at 45 degrees, and 
pain on the left in the mid-back at 40 degrees.  The 
diagnoses were lumbar facet syndrome from degenerative joint 
disease, lumbar radiculopathy from neuroforaminal stenosis, 
and lumbar spinal canal stenosis.  

Later that month, the Veteran reported a dull ache in his low 
back that changed to a deep intense pain with hip tightening 
with increased walking.  He reported that he took Vicodin for 
break-through pain, and Advil for lesser pain.  

Upon careful review of the evidence, the Board finds that the 
preponderance of the evidence weighs against a finding of a 
causal or contemporaneous connection between the Veteran's 
current degenerative disc disease of the lumbar spine and his 
AD or any period of ADT or IADT.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
low back arthritis was manifested during the applicable one-
year presumptive period after separation from active duty.  
Further, there is no radiographic evidence of arthritis 
during service or within the year following his separation 
therefrom.  In addition, as discussed above, the presumptive 
provisions for service connection are not available for ADT 
or IADT, so any manifestation of a presumptive disability 
within one year following such Reserve duty would not invoke 
the presumption.

Next, continuity of any low back disorder from any period of 
service to the present has not been established.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current low back pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's low back pain is found to 
be capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The Veteran's STRs show no 
evidence of low back pain or injuries during active duty.  
Following service, there was no documentation of complaints 
or treatment for low back pain until 1983, nine years after 
his separation from service.  Moreover, the documentation 
shows that the Veteran's September 1983 low back injury 
occurred in the course of his civilian job, prior to 
enlistment in the Naval Reserve.  Additionally, the records 
show that the reinjuries in July 1984, August 1987, and March 
1988 occurred in the course of his job as a Federal employee 
and that he received medical and/or compensation benefits 
under the Federal Employees' Compensation Act for those work-
related injuries. 

Although he is clearly sincere in his beliefs, in light of 
these factors, the Veteran's current statements to the effect 
that he has experienced continuous symptomatology since AD or 
since any period of ADT or IADT, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for nine years following his release 
from active duty is more probative than his current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there 
is no indication that the Veteran sustained a back injury 
during any period of ADT or IADT in the Naval Reserve.  
Indeed, the evidence shows that each of his claimed injuries 
occurred either prior to enlistment in the Naval Reserve (and 
after discharge from active duty) or in the course of his 
civilian employment, for which he received Federal workers' 
compensation.  Finally, there are no competent opinions 
relating the Veteran's low back disorder to any of his 
periods of military service.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
degenerative disc disease of the lumbar spine, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.


2.  Hepatitis C

Next, the Veteran contends that his current hepatitis C was 
incurred during active service.  Specifically, in an August 
2004 letter, the Veteran states that he acquired hepatitis C 
from the air gun vaccinations he received during active 
service in 1968.  He has not raised any contention that the 
claimed disorder arose from Reserve duty.

The Veteran's STRs show that he had hepatitis (in some form) 
prior to enlistment into active duty.  His October 1968 
enlistment examination report states that he had jaundice 
with hepatitis eight months prior to enlistment.  
Additionally, it is noted that he had a skin graft on his 
right lower leg after an automobile accident.  An August 1970 
separation examination report provides more detail regarding 
these conditions.  Namely, it states that the Veteran had 
jaundice and hepatitis (serum, from drugs) in January 1967 
and that there were no sequelae.  Additionally, the Veteran 
underwent skin grafting after an automobile accident in May 
1967.  The examination report also notes that the Veteran had 
tattoos on both arms, which were not noted at enlistment.  

Following separation from service, a diagnosis of hepatitis B 
was noted in a May 2001 Behavioral Health Intake Interview at 
the Loma Linda VAMC.  During the same interview, the Veteran 
reported polysubstance abuse for 37 years.  

In another VAMC note dated the same month, the Veteran 
reported that he was currently in a rehabilitation program, 
and had been for nine months.  His drug of choice was 
methamphetamines and cocaine.  He used both the amphetamines 
and cocaine intravenously on a daily basis.  In the past, he 
had used LSD, Seconal, mescaline, opiates, and sniffed 
glue/spot remover.  Moreover, he had engaged in casual 
unprotected sexual activity, and had tattoos.  

A June 2001 treatment note indicates the Veteran had a 
positive test for hepatitis C, but that the doctor was 
requesting a confirmatory test because the Veteran's liver 
function tests were normal.  However, several months later in 
September 2001, a VAMC note indicates the Veteran was 
positive for hepatitis C with rising liver function tests.  
In this regard, the Board notes that evidence of a prolonged 
period without medical complaint or treatment, and the amount 
of time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of 
complaints or medical treatment for the claimed condition for 
many years after service).

In December 2004, the Veteran completed a Risk Factors for 
Hepatitis Questionnaire.  He wrote that he used 
methamphetamines intravenously from ages 17 to 19.  He also 
snorted cocaine.  He denied engaging in high risk sexual 
activity.  He had tattoos on his arms and his ears were 
pierced.  He said he had never shared toothbrushes or razor 
blades, and never had acupuncture with non-sterile needles.  
He had received a blood transfusion in October 2004 after 
surgery.  

In May 2005, the Veteran was afforded a VA examination, at 
which he reported that he was diagnosed with hepatitis C at 
the VAMC in 2001.  He believed that he had contracted the 
hepatitis virus through air gun injection during boot camp in 
1968.  However, he did report other risk factors such as 
tattoos on his arms that were done in 1963, and intravenous 
drug use in 1964.  In addition, he was hospitalized in 1965 
for jaundice and was told that he had hepatitis B at that 
time.  Additionally, he had received a blood transfusion in 
October 2004 following ventral hernia surgery.  He denied 
having any high risk sexual activity.  He underwent a liver 
biopsy, which confirmed the presence of inflammatory liver 
changes due to hepatitis C.  He was to start interferon 
treatment the following month.  The examiner reviewed the 
Veteran's service and medical records.  Blood tests were 
performed, and the examiner confirmed a diagnosis of 
hepatitis C.  Currently, there was no jaundice or peripheral 
edema. 

In evaluating the medical evidence, the examiner opined that 
the Veteran's hepatitis C was at least as likely as not 
caused by or a result of his intravenous drug use prior to 
service as well as the tattoos and the air gun inoculation 
during active service.  The examiner noted that the Veteran's 
induction examination report indicated he had hepatitis prior 
to service, but that the type of hepatitis was not 
documented.  Since the Veteran admitted intravenous drug use 
prior to service, it was at least as likely as not that he 
might have contracted the hepatitis C virus from intravenous 
drug use prior to service, resulting in hospitalization for 
jaundice.  Given that the hepatitis C serology testing was 
not available at that time, this opinion could not be 
confirmed positively.  Although the Veteran reported getting 
tattoos prior to service, the examiner noted that tattoos 
were not documented until August 1970, during service, and 
thus it was likely that the tattoos were obtained during and 
not prior to service.  The examiner further stated the blood 
transfusion in October 2004 was less likely a cause of his 
hepatitis, as he was already diagnosed with hepatitis C when 
the blood transfusion was performed.  The examiner concluded 
that the Veteran's hepatitis C was at least as likely as not 
caused by his tattoos, intravenous drug use, skin grafting, 
and hepatitis with jaundice prior to active service.  

The Veteran submitted a number of articles regarding the 
potential to transmit the Hepatitis C virus via jet injectors 
used for mass immunizations.  

Based on careful review of the foregoing evidence, the Board 
finds that the preponderance of the evidence is against a 
finding that the Veteran's hepatitis C was incurred during 
active service.

The Board has first considered the one-year-post-service 
presumptive provision for diseases listed in 38 C.F.R. 
§ 3.309(a).  While cirrhosis is listed under that regulation, 
there is no evidence that the Veteran had liver problems 
within one year following his separation from active duty 
service (and, as discussed above, no presumptive period is 
available under the law for ADT or IADT service).  Thus, the 
Board finds that there is no evidence that the Veteran had a 
liver disorder during or within one year following separation 
from his AD Army service, and thus, the presumptive provision 
of section 3.309(a) does not apply.  

Next, continuity of the disorder has not been established by 
the evidence.  As above, the Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit 
Court has held that in certain situations, lay evidence can 
even be sufficient with respect to establishing medical 
matters such as a diagnosis.  See Jandreau, supra. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Davidson; Buchanan, supra.  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, 2 Vet. App. at 
495 (1992).  

In the present case, the Veteran's symptoms of liver problems 
caused by hepatitis C are found to be capable of lay 
observation, and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  The STRs show no evidence of any liver 
problems during service, although there is documentation that 
the Veteran had some form of hepatitis prior to service.  
Following service, there was no diagnosis of hepatitis C 
until 2001, over 25 years after his separation from active 
duty service.  Although he is clearly sincere in his beliefs, 
in light of these factors, the Veteran's current statements 
to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  The absence of documented complaints 
or treatment for more than two decades following his 
discharge from active duty is more probative than his current 
recollection as to symptoms experienced in the distant past.  
See Curry, supra, at 67, 68.  Moreover, the Veteran has 
admitted to a number of other risk factors for hepatitis, 
including intravenous drug use prior to service, as well as a 
skin graft prior to service.  Finally, the only competent 
opinion regarding a nexus between the Veteran's hepatitis C 
and active service is a negative one.  While jet injectors 
used for mass immunizations may present a risk of hepatitis 
transmission, in this case, the record shows that the Veteran 
had a number of risk factors that were much more likely to 
have been the source of the hepatitis virus.  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
Hepatitis C, the benefit-of-the-doubt doctrine is 
inapplicable in the final analysis, and the claim must be 
denied.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Service connection for Hepatitis C is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


